Title: Randolph Jefferson to Thomas Jefferson, 13 April 1812
From: Jefferson, Randolph
To: Jefferson, Thomas


          
                  Dear brother 
                  april 13: 1812
          
		  
		  I have bin informd by mr R: patteson who has Just got up from Richmond a day or two past that my watch is safe and in the possession of mr Fass Bender will you be so Good as to send down for her by some person who will be going down shortly that can be depended on to bring her up safe as I expect we shall be over early
			 in may which time the roads will be in Good order to travil and as soon as they are I shall set of over
			 I have one request to ask of you and that is if your bitch
			 has any more puppys by by her at this time I would thank you to save me a dog if you have not ingaged them to any other person since you went from heare
			 
		  I have
			 recoverd my health in a great measure to what I was but at times feel the simtoms but after a day or two it leavs me I have not put a drop of any kind of sperits in my mouth since I saw you
			 neither have I seen Docter Walker since I received your letter my wife Joins me in love and Respect to you and family I am Dear brother your
          most affectionatily—
                  Rh: Jefferson
        